Exhibit 10.20

 



 

PROGRAM PRODUCTION AND TELEVISING AGREEMENT

 

This Program Production and Televising Agreement (this “Agreement”), dated as of
July 25, 2008 (the “Effective Date”) is between WPTE ENTERPRISES, INC. (“WPTE”)
with offices at 5700 Wilshire Boulevard, Suite 350, Los Angeles, California
90036 and NATIONAL SPORTS ProGRAMMING (“FSN”), owner and operator of the Fox
Sports Net programming service with offices at 10201 West Pico Blvd., Building
103, Los Angeles, California 90035. For good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and the mutual promises
contained herein, WPTE and FSN (each a “Party” and collectively the “Parties”)
agree to be bound by the following terms and conditions:

 

BACKGROUND

 

A.WPTE is the owner of the website currently located at URL ClubWPT.com
including all versions of such website (together with all software included
therein, the “Website”). WPTE has also entered into agreements with various
third parties by which such third parties have the right to create various “skin
sites” that operate on the Website’s network software (“Skins”). For avoidance
of doubt, any skin site in which WPTE has an ownership interest shall be
considered to be part of the “Website”.

 

B.WPTE’s development of the Website business includes, as essential elements
thereof, distribution of television programs containing Website promotion and
branding and promotion of the Website on popular websites.

 

C.FSN produces, distributes, promotes and telecasts television programs
including, but not limited to, sports related television programs.

 

D.WPTE, directly or through the services of a third party, is organizing,
staging and promoting the Events (as defined below).

 

E.WPTE desires FSN’s assistance to film, co-produce and make television programs
of the Events (the “Programs” as defined in Section 2 below), and telecast the
Programs via FSN in the Domestic Territory (as defined below).

 

F.WPTE desires that FSN promote the Website and the Programs on FoxSports.com.

 

1. EVENTS.

 

a.       During the Test Period (as defined in Section 3), WPTE will organize,
stage and promote poker tournaments (the “Events”) sufficient to provide enough
programming consistent with FSN’s usual programming standards for at least
thirteen (13) 1-hour television programs available for initial distribution over
thirteen (13) consecutive weeks. During each Year of the Regular Term (as such
terms are defined in Section 3), WPTE will organize, stage and promote Events
sufficient to provide enough programming consistent with FSN’s usual programming
standards for at least forty (40) hours of television programming; provided,
however, if WPTE does not conduct such Events then Section 2(f) shall apply.
WPTE and FSN shall mutually agree upon the format of the Events which is
currently anticipated to be Texas Hold’em poker and may be changed from time to
time. The Events will feature participants from the United States and around the
world who have qualified on the Website or through other selection methods
designed to increase viewer interest and allow viewer participation in the
Events (each participant in an Event, a “Participant”). For purposes of the
Agreement, “Events” includes all events and activities related to the applicable
Event occurring at, or contiguous to, the Event site (a “Site”). WPTE must
secure any and all necessary and required approvals and sanctions for the Events
and the Sites. FSN shall not be liable for any costs or expenses in connection
with the Events or the Sites.

 

b.       WPTE may subcontract with third parties to organize, stage and promote
the Events, provided, however, WPTE shall remain directly responsible for its
obligations to FSN set forth herein. WPTE will stage the Events at such times as
to provide FSN with sufficient time, as determined by FSN in good faith, to
produce and distribute the Programs thereof as required pursuant to Section 7(a)
of this Agreement.

 

c.       The Sites for the Events will be chosen by WPTE after good faith
consultation with FSN with consideration given to the Sites’ effect on
production costs. Upon WPTE’s request, FSN shall evaluate the production issues
related to prospective Sites and advise WPTE of potential additional costs
related to the Sites.

 

 

 



 1 

 

 

2. Engagement AND PRODUCTION BUDGET.

 

a.       WPTE hereby engages FSN to produce, and FSN hereby accepts such
engagement to produce in accordance with the terms of this Agreement:

 

i.During the Test Period, thirteen (13) 1-hour television programs featuring
Events (the “Test Programs”); and

 

ii.During each Year of the Regular Term, forty (40) hours of television
programming featuring Events (together with the Test Programs, “Programs”).

 

FSN and WPTE may mutually agree to produce additional Programs beyond the number
of hours set forth above.

 

b.       WPTE shall be responsible for all costs of the filming, making and
production of the Programs; and except as set forth herein with respect to
certain overages, . FSN and WPTE shall jointly develop a mutually-approved
budget for production of the Programs. Such budget shall be sufficient to
produce programming consistent in quality with FSN’s programming of a similar
nature. WPTE shall pay FSN all costs of production of the Programs as set forth
in the budget prior to FSN committing to or incurring such costs (such paid and
not refunded production costs together with overages paid by WPTE, if any, the
“Production Costs”). FSN agrees that the budget shall not include any executive
producer or similar fee payable to FSN or any of its employees or related
parties. For purpose of clarification, under no circumstances may there be a
profit margin for FSN in connection with the production of the Programs but WPTE
acknowledges that third-party contractors will require compensation beyond
direct costs and such third-party costs will be included in the budget. FSN
shall not be obligated to begin production of a group of Programs prior to
receipt of the Production Costs accrued for such group of Programs from WPTE.

 

c       In cases of underages or overages, WPTE shall be refunded all underages
and shall pay all overages that WPTE pre-approves in writing or any overages
which are caused by a Force Majeure Event (as defined in Section 18), provided
FSN uses reasonable efforts to mitigate the costs associated with such Force
Majeure Event. FSN is responsible for the costs of all other overages.

 

d.       FSN shall establish the mechanics for, and shall ensure that FSN
accurately maintains throughout production of the Programs, at least the
following records, in the English language, and fairly reflecting, in reasonable
detail, all transactions and dispositions of funds expended, committed or
received in connection with the production of the Programs: (1) a general
ledger, together with all supporting documents (including without limitation
receipts, invoices and contracts); (2) a running inventory of all property of
whatever nature acquired or disposed of in the course of production; (3) a
running inventory list of all outstanding commitments, together with all
supporting documents (including without limitation invoices and contracts); (4)
detailed records with respect to all applicable local, state and Federal
withholding tax requirements (with which FSN hereby agrees to comply), including
without limitation copies of all time cards; and (5) all other customary
bookkeeping records maintained by FSN during the production of a television
program intended for distribution by FSN.

 

e.       WPTE shall have the right to audit the production expenses at any time
prior to one (1) year after the end of production of the applicable group of
Programs, at WPTE's sole cost and expense, including, without limitation, the
right to assign an auditor(s) to be physically present at the production offices
and on location on a full or part-time basis throughout production and
post-production with respect to all aspects of production of the Programs,
provided that such auditor(s) do not materially interfere with FSN’s day-to-day
operations and/or production of the Programs, and FSN shall therefore maintain
all information, agreements, documents, books and records relating thereto for
and on behalf of WPTE and shall deliver all such items to WPTE upon WPTE's
reasonable request.

 

f.       Notwithstanding the foregoing, if during any Year of the Regular Term
WPTE determines that it will either (i) not stage any Events or a number of
Events insufficient to provide enough content for forty (40) hours of original
programming, or (ii) not pay the Production Costs for the production of forty
(40) hours of original programming, then (A) WPTE shall provide FSN with written
notice of such determination at least ninety (90) days prior to the date the
affected Programs would have been scheduled for initial air, (B) FSN shall be
relieved of its obligations to produce or distribute the affected Programs
(i.e., the Programs that were not produced because the underlying Events were
not staged or the applicable Production Costs were not paid), (C) WPTE shall not
be deemed to be in breach of this Agreement and (D) the other terms of this
agreement, including payment of the Fee and the online promotion obligations set
forth in Section 8(c), shall continue without disruption.

 

 

 



 2 

 

 

3. TERM.

 

a.                Test Period. The “Test Period” shall be the period from the
Effective Date until the earlier of (i) the date sixty (60) days after FSN’s
initial airing of the 13th Test Program during the Test Period and (ii) the date
specified by FSN in the Option Notice (as defined below).

 

b.                Option and Regular Term. FSN shall have the option (the
“Option”), exercisable in writing (the “Option Notice”) during the sixty (60)
day period beginning immediately after the initial airing of the 13th Test
Program during the Test Period (the “Option Exercise Period”), to (i) extend
this Agreement through the Regular Term or (ii) end the Test Period and
terminate the Agreement as of a date during the Option Exercise Period specified
by FSN. If FSN does not deliver an Option Notice to WPTE then the Agreement
shall terminate at the conclusion of the Test Period, provided that FSN shall
not be relieved of its obligation to air the Test Programs pursuant to Section
7. If FSN exercises the Option, the “Regular Term” shall begin on the date
specified by FSN in the Option Notice, but in no event later than sixty (60)
days after initial airing of the 13th Test Program, and continue indefinitely
until terminated pursuant to the terms of this Agreement. As used in this
Agreement, “Years” shall be consecutive twelve (12) month periods during the
Regular Term with the first Year commencing at the beginning of the Regular
Term.

 

c.                The “Term” shall mean the Test Period, and, if the Option is
exercised, the Regular Term until terminated pursuant Sections 11, 12 or 19.

 

4. PRODUCTION & EVENT ACCESS.

 

a.       Subject to the terms of this Agreement, FSN shall have the exclusive
right, and the obligation, to produce the Programs.

 

b.       Subject to the terms of this Agreement, FSN and WPTE shall exercise
joint creative control over the production and format of the Programs. Each
Program will contain the sponsorship elements set forth in Section 8(a).
Notwithstanding anything in the Agreement to the contrary, each Program will be
subject to FSN’s standards and practices review and requirements.

 

c.       FSN and WPTE shall mutually agree upon all signage at the Events
appearing within the televised area of the Site. Any and all signage (including
Site-allotted signage), banners, mentions, or other promotion appearing within
the televised area of the Events (e.g., on Participant bodies, hats, clothing,
on the Event cards, the Event tables, in the Site background) must comply with
all FSN standards and practices policies, including, without limitation, FSN’s
prohibition of direct or indirect gambling website promotions. The Parties
acknowledge Website signage shall appear at the Event.

 

d.       WPTE shall be solely responsible to: (i) promptly pay any and all costs
and fees in connection with the Events or the Sites (including, without
limitation, costs and fees in connection with any personnel that WPTE or the
Site provides in connection with an Event, worker’s compensation insurance, any
other governmentally mandated insurance, andSite security, including without
limitation, enforcing FSN’s prohibition of electronic equipment (e.g., cell
phones, pagers, palm pilots, ear pieces, etc.) during Program production
periods;any required compensation to the Participants and any officials involved
in the Events, including, without limitation and as appropriate, all air travel
for the Participants and the prize pool. As a material provision of the
Agreement, WPTE shall ensure that all Site and Event arrangements accord with
FSN’s rights under the Agreement. Upon request, WPTE will provide to FSN copies
of the documents that confirm all Site and Event arrangements.

 

e.       WPTE shall ensure that FSN receives access, without charge and without
limitation, to all elements of the Events, including without limitation,
suitable space and locations, as FSN may determine at the time of its advance
technical survey of the Site, for its announcers and other personnel and related
equipment to be used by FSN in connection with its production of the Programs.
WPTE shall provide as many proper working credentials and parking spaces as
close to the Site as possible as FSN reasonably requests. FSN shall be entitled
to preferential locations (and the first and preferential right to choose such
locations) for its cameras and other equipment as reasonably needed by FSN to
produce each Program. FSN shall have the right to install, maintain and remove
from the applicable Site and the surrounding premises such wires, cables and
equipment as may be necessary for its coverage of the applicable Event. FSN
shall have the right to bring on to, or adjacent to, the applicable Site mobile
units for the transportation of equipment and personnel.

 

 

 



 3 

 

 

f.       WPTE understands and agrees that FSN may subcontract out any and all of
the production services to be provided by FSN to WPTE under this Agreement;
provided, however, that FSN shall remain liable for its obligations to WPTE, and
further provided that FSN shall secure documentation from any subcontractors, as
necessary.

 

5. RIGHTS & CLEARANCES.

 

a.       WPTE represents, warrants and covenants to FSN that it has obtained, or
will obtain in a timely manner (together with FSN’s reasonable and timely
assistance and cooperation where necessary and requested), any and all necessary
worldwide rights, licenses, clearances and permissions in perpetuity for
anything (i) related to the conduct of the Events to enable FSN to exercise its
rights hereunder, including, without limitation, any and all required rights,
clearances and permissions necessary to use all names, likenesses, trademarks,
service marks or other intellectual property connected with the Sites, the
Events, the Participants and all entities related thereto (including the
inclusion thereof in the Programs) or (ii) requested by WPTE for inclusion in
the Programs.

 

b.       Subject to Section 5(a), FSN represents, warrants and covenants to FSN
that it has obtained, or will obtain in a timely manner, any and all necessary
worldwide rights, licenses, clearances and permissions in perpetuity for all
elements related to the production and broadcast of the Programs.

 

c.        Except as otherwise specifically provided in this Agreement or
mutually agreed by the Parties, FSN shall not be obligated to make any payment
of any nature whatsoever to WPTE or anyone else related to the Events.

 

d.       With the prior consent of the other Party, which shall not be
unreasonably withheld, the Parties may release, from time to time, press
statements and marketing materials that mention both Parties. The Parties agree
to cooperate in creation of such press statements and marketing material.

 

6. OWNERSHIP AND LICENSE.

 

a.       WPTE shall be the sole and exclusive worldwide owner of all rights in
the Programs and all elements thereof and all translations and localizations
thereof except for FSN’s proprietary marks used in the Programs, if any, and
FSN’s proprietary rights used in the production of the Programs; provided,
however, FSN hereby grants WPTE a non-exclusive license to include such FSN
proprietary rights as part of the Programs; provided, further, FSN acknowledges
and agrees that WPTE has the non-exclusive right to use the Program format
independently of the production of the Programs. FSN shall do all things and
execute all documents, including procuring the doing of such things and the
execution of such documents to ensure that the legal and beneficial title in the
Programs and all elements thereof vest solely and exclusively in WPTE.
Notwithstanding the above, WPTE may not use, televise or otherwise exploit any
version of the Programs that contain FSN logos or FSN references unless WPTE
receives FSN’s prior written consent or removes such FSN logos or FSN references
from the Programs; provided, however, FSN shall provide WPTE with a version of
the Programs that does not contain FSN logos or FSN references upon written
request.

 

b.       For the avoidance of doubt, each Party shall retain the sole and
absolute ownership of its own intellectual property and proprietary rights and
except as expressly provided herein, no other right of use or license is granted
or implied.

 

7. DISTRIBUTION AND EXHIBITION.

 

a.       Except as set forth in Section 7(c) below, FSN has the exclusive rights
to use, televise and otherwise exploit the Programs in the United States and its
territories, possessions, commonwealths and military installations (the
“Domestic Territory”) during the Term. FSN shall use commercially reasonable
efforts to initially telecast each Program produced pursuant to Section 2(a)
(i.e., thirteen (13) Test Programs in the Test Period and forty (40) hours of
Programs each Year of the Regular Term) in a minimum of fifty million
(50,000,000) homes on regional sports networks carrying FSN programming
(“Regionals”). FSN shall use commercially reasonable efforts to clear the
initial telecast of each Program on the Regionals on Saturday nights between
11:00 p.m. and 1:00 a.m. (local time) with a tentative premiere date for the
first Program in the Test Period during August or September, 2008. FSN will
re-telecast each Program at least two (2) times in addition to the initial
telecast. If a Regional that is clearing a Program is unable to clear such
Program as set forth above, FSN shall use commercially reasonable efforts to
ensure that such Regional clears such Program during a similar time period or as
close to the time period as reasonably practicable. Such schedule may be
preempted by prior Regionals commitments, live event programming, or other
programming. For avoidance of doubt, FSN shall have the unlimited right, but no
obligation, to re-telecast each Program, or any portion thereof, at various
times, on any Fox-affiliated programming service or by any other means of
distribution within the Domestic Territory. As used in this Section,
“commercially reasonable efforts” shall not mean that FSN is relieved of its
clearance or time placement obligations under this Section in order to take
commercial advantage of the clearance and time slots anticipated for airing of
the Programs (e.g., deal shopping).

 

 

 



 4 

 

 

b.       FSN shall have the right to suspend the performance of its distribution
obligations set forth in Section 7(a) at any time that WPTE is in breach of a
material term or condition of this Agreement.

 

c.       Notwithstanding FSN’s exclusive distribution rights in the Domestic
Territory, WPTE shall have the right to distribute portions of the Programs in
any and all media with the exception of any manner of television distribution in
the Domestic Territory for purposes of promoting the Programs and the Website.
For avoidance of doubt, WPTE retains its full rights to the Programs outside of
the Domestic Territory. Except as expressly provided otherwise in this
Agreement, during the Term WPTE will not cause, authorize, license or permit any
distribution or exhibition of the Events, any programs created therefrom or any
portion of either in any form or location by any means or media or any promotion
thereof in the Domestic Territory without the prior written approval of FSN.

 

8. PROMOTION.

 

a.       In-Program Promotion: The Website shall receive: (i) title sponsorship
of each Program; (ii) two (2) billboards within each Program; (iii) four (4)
sponsored elements (e.g., entitlements) within each Program; (iv) an average of
four (4) audio mentions of the Website’s sponsorship of the Program each hour of
each Program; (v) an average of four (4) video bumpers each hour of each
Program; and (vi) the Website logo on the poker table (collectively, the
“Promotional Elements”); all subject to the terms and conditions of this
Agreement. FSN shall consult in good faith with WPTE on the implementation of
the Promotional Elements. All Promotional Elements within each Program shall be
exclusive to the Website.

 

b.       Commercial Inventory:

 

i.WPTE will receive four (4) thirty-second (:30) spots (a total of 2 minutes) of
national commercial inventory in each hour of each Program during the
distribution of each Program on the FSN Programming Service for the promotion of
the Website. WPTE will receive national and regional commercial inventory
exclusivity in each Program for poker or other casino or gaming membership
websites (which the Parties acknowledge does not include tutorial or “.net”
websites, including, without limitation, FullTiltPoker.net, PokerStars.net,
UltimateBet.net, MansionPoker.net, PartyPoker.net, AbsolutePoker.net, etc.
(“Tutorial Advertisers”), which are subject to Section 8(b)(ii) below), subject
to ad inventory that is not controlled by FSN (i.e., local advertising inventory
reserved for cable operators and other distributors of FSN programming). For
each replay of an Episode edited to a shorter duration, the number of WPTE’s
thirty-second (:30) spots will be reduced proportionately. The Parties shall
mutually agree in advance upon the inclusion in any Program of any sponsorships,
commercials, advertising, billboards and sponsored features of any kind or
nature by any means now known or hereafter devised; provided, however, FSN has
the right to insert elements such as a lower third graphic promoting FSN’s and
FSN affiliates’ programming.

 

ii.With respect to each telecast of a Program, FSN shall not (A) provide
national or regional commercial inventory to more than one (1) Tutorial
Advertiser, and (B) provide more than four (4) thirty-second (:30) spots to such
Tutorial Advertiser; provided, however, solely with respect to the initial
telecast of each of the Test Programs, FSN agrees that such initial telecasts
shall not contain any Tutorial Advertisers in national or regional commercial
inventory.

 

iii.All use by WPTE of such commercial inventory and the content of all
commercials, billboards, features, signage and promotions are subject to (A)
Federal Communications Commission regulations and all other applicable federal
and state regulations, (B) News Corporation and Fox Sports Net advertising
regulations, and (C) FSN’s prior approval (which shall not be unreasonably
withheld or withheld in a manner inconsistent with similar network programming).

 

iv.To ensure inclusion within the Program, all WPTE commercial inventory must
(A) satisfy FSN’s technical delivery requirements, as such requirements may be
revised from time to time, (B) be delivered to FSN at least ten (10) business
days prior to the premiere of each Program on the FSN programming service, and
(C) consist of an assortment of commercial advertisements appropriate for the
number of spots to be aired. In the event that WPTE’s commercial advertisements
are not properly delivered in a timely manner, FSN shall have no obligation to
telecast such advertisements.

 

 

 



 5 

 

 

c.       Online Promotion: Beginning on or before the initial airing of the
first Test Program and continuing throughout the Term, FSN shall place a banner
advertisement or similar presence promoting the Website on the main page of the
website located at URL FoxSports.com. To the extent that FoxSports.com
determines that promotion of the Website is contrary to its business and legal
affairs policy then the promotion of the Website may be replaced with promotion
of the Programs. FSN represents that as of the Effective Date, promotion of the
Website is not contrary to FoxSports.com business and legal affairs policy.
During the Term, FoxSports.com will not operate a poker membership website nor
promote any poker membership website other than the Website and shall use
commercially reasonable efforts to prevent the display on FoxSports.com of any
advertising for any poker membership website other than the Website.

 

d.       FSN shall have the right to suspend the performance of its obligations
set forth in this Section 8 at any time that WPTE is in breach of a material
term or condition of this Agreement.

 

9. EXCLUSIVITY.

 

a.       During the Term, FSN shall not engage, either on its own or by
partnering with a third-party, in the operation or promotion of any paid
subscription based, poker (which the parties acknowledge does not include the
card game Tua La Ji sometimes referred to as “Traktor Poker” but does include
all types and variations of poker) and/or blackjack membership website
competitive with the Website (a “Competitive Site”), nationally distribute
commercial inventory advertising a Competitive Site or nationally distribute
programs sponsored by a Competitive Site. WPTE acknowledges that individual
Regionals are not restricted from entering into separate agreements for the
distribution of programming and individual Regionals and cable operators and
other distributors of FSN programming are not restricted with respect to sales
of their commercial inventory.

 

b.       During the Term, WPTE shall not operate, either on its own or by
partnering with a third-party, any Competitive Site that is available to players
in the United States; provided, however, the Parties acknowledge that for
purposes of this Agreement a “Competitive Site” or membership website shall not
include any type of real-money wagering site or free entry site (whether or not
poker or blackjack related) or any type of paid subscription site that does not
involve playing poker and/or blackjack for prizes (e.g., a paid subscription for
monthly poker tips on WorldPokerTour.com). If despite the foregoing restriction
WPTE does operate a Competitive Site that is available to players in the United
States other than Website then FSN shall participate in the Net Revenue (as
defined in Section 10) of such website in the same (or equivalent) manner as set
forth in Section 10 with respect to the Website.

 

10. CONSIDERATION.

 

a.Defined Terms.

 

i.“Affiliate” means entities that are unrelated to WPTE (i.e., entities in which
WPTE does not hold any direct or indirect equity or profits interest other than
payment to the Affiliate in connection with the Website) that receive financial
compensation for increasing the number of Website members.

 

ii.“Affiliate Cost” means the total amount of Gross Membership Revenue actually
paid to Affiliates in connection with their involvement in the Website, plus all
actual out-of-pocket set-up costs incurred and paid by WPTE to link the
Affiliate to the Website.

 

iii.“Fee” means for a given month, Forty-Five percent (45%) of Net Revenue, if
any.

 

iv.“Gross Membership Revenue” means all membership fees paid by users of the
Website in a given month less (i) any applicable sales or services taxes; (ii)
bad debt including credit card charge backs; and (iii) refunds.

 

v.“Gross Skin Revenue” means, for a given Skin, all revenue earned by WPTE in
connection with such Skin.

 

 

 



 6 

 

 

vi.“Monthly Report” means a detailed monthly report of the operation of the
Website and the Skins which shall include, at a minimum, the following
information: (A) Gross Membership Revenue, (B) UBT Cost, (C) Affiliate Cost, (D)
Other Club Revenue, (E) Net Other Club Revenue, (F) current Production and Event
Cost (Test Programs only), (G) Production and Event Cost (Test Programs only)
from prior months, if any, carried over to the current month, (H) Net Membership
Revenue, (I) Gross Skin Revenue for each Skin, (J) Skin Cost for each Skin, (K)
Net Skin Revenue for each Skin, (L) Net Revenue and (M) the Fee for the month.

 

vii.“Net Membership Revenue” means Gross Membership Revenue plus Net Other Club
Revenue less UBT Cost and Affiliate Cost.

 

viii.“Net Other Club Revenue” means Other Club Revenue less actual third party
merchandise manufacturing and agency costs.

 

ix.“Net Revenue” means Net Membership Revenue plus Net Skin Revenue for each
Skin, if any.

 

x.“Net Skin Revenue” means, for a given Skin, Gross Skin Revenue after WPTE has
recouped its Skin Cost.

 

xi.“Other Club Revenue” means all non-membership revenue earned by WPTE on or in
connection with the Website (e.g., merchandise); provided, however, Other Club
Revenue shall not include license fees received by WPTE for international
distribution of the Programs or Production and Event Revenue. For avoidance of
doubt, WPTE shall be entitled to collect and retain Production and Event Revenue
(subject to Section 4(d)) and such Production and Event Revenue shall not be
subject to FSN’s participation.

 

xii.“Skin Cost” means, for a given Skin, all actual out-of-pocket set-up costs
incurred and paid by WPTE to establish and link such Skin to the Website’s
network software that has not been recouped by WPTE out of Skin Gross Revenue.

 

xiii.“UBT Cost” means the total amount of Gross Membership Revenue actually paid
to Ultimate Blackjack Tour, LLC (“UBT”) for operation of the Website (i.e.,
prize pool, club content, finance charges, compliance fees and UBT profit
share).

 

b.       In consideration of FSN’s obligations hereunder, WPTE will (i) provide
FSN with the Monthly Report within thirty (30) days of the end of each month and
(ii) pay FSN the Fee for each month as set forth in this Section.

 

c.       WPTE shall be entitled to recoup from Net Revenue the Production and
Event Cost incurred by WPTE in connection with the production of the Test
Programs and the staging of the Events underlying the Test Programs less any
Production and Event Revenue received by WPTE. WPTE shall recoup such Production
and Event Cost prior to the calculation and payment of the Fee. To the extent
that Net Revenue during the Test Period is insufficient to recoup such
Production and Event Cost, then the unpaid Production and Event Cost shall be
recouped out of Net Revenue during the Regular Term. For avoidance of doubt,
WPTE shall not be entitled to recoup from Net Revenue Production and Event Cost
in connection with any Programs other than the Test Programs.

 

d.The Fee shall be paid and remitted to:

 

National Sports Programming

File 55434

Los Angeles, CA 90074-5434

 

or by electronic wire to:

 

Bank of America

1850 Gateway Blvd.

Concord, CA 94520

 

Bank Name..................................Bank of America

Account Name...........................National Sports Partners

Account Number........................12332-26465

Routing Number.........................121-000-358

 

 

 



 7 

 

 

FSN must receive payment of the Fee for a given month within thirty (30) days of
WPTE’s receipt of the Net Revenue for such month, but in no event later than
forty-five (45) days after the end of such month; provided, however, so long as
WPTE uses commercially reasonable efforts to collect Net Revenue, to the extent
WPTE has not received the Net Revenue attributable to such month, WPTE shall be
allowed to delay payment of a pro rata portion of the Fee. Subject to the
preceding sentence, if payment of any portion of the Fee is past due by more
than fifteen (15) days, FSN may elect to suspend performance of its obligations
in this Agreement or terminate this Agreement and, in such event, have no
further obligations to WPTE.

 

11. WEBSITE RESTRICTIONS: ANTI-GAMBLING. WPTE represents, warrants and covenants
that:

 

a.       Neither the Website nor WPTE’s commercial inventory spots shall contain
any reference, whether written or otherwise, to any entity, party or website
(including, without limitation, any WPTE owned, controlled, affiliated and/or
operated website or any website owned by any parent or affiliated entity of WPTE
or under common control with WPTE or any third party website) that aids, abets,
facilitates, promotes, provides an advertisement for and/or enables any form of
wagering/gambling in the Domestic Territory or conducts or facilitates any
activity that is in violation of any United States Federal, state or local law,
rule or regulation.

 

b.       The Website does not and will not aid, abet, facilitate, promote,
provide an advertisement for or otherwise enable any wagering/gambling
activities and does not and will not “link,” directly or indirectly, to or
otherwise direct a viewer to any other website that enables wagering/gambling
activities in the Domestic Territory. WPTE shall not make any material change to
the Website without the prior written approval of FSN. For purpose of clarity,
material changes do not include banner updates, graphical changes, or the
addition of content of the same nature as currently exists on the Website.

 

c.       WPTE’s commercial inventory spots, as delivered by WPTE, shall not make
any reference to any website other than the Website and shall not in any way
aid, abet, facilitate, promote or otherwise enable any wagering/gambling
activities (e.g., by making any references to any online wagering/gambling site
or by providing a telephone number to a wagering/gambling business, etc.).

 

d.       Without limiting any other right reserved for FSN under this Agreement,
in the event WPTE breaches any of the representations, warranties or covenants
in this Section 11, FSN may immediately suspend its obligations pursuant to this
Agreement, and if WPTE fails to cure such breach within forty-eight (48) hours
of receiving written notice then FSN shall have the right to immediately
terminate this Agreement upon notice to WPTE. If a prosecutor or other law
enforcement official formally charges or alleges that the Website is an illegal
gambling operation or in the event WPTE breaches this Section 11 twice within
any twelve (12) month period, FSN shall have the right to immediately terminate
this Agreement upon notice to WPTE. Without limiting FSN’s rights as set forth
in this Agreement, at law or in equity, WPTE acknowledges and agrees that FSN
shall be entitled to injunctive relief to enforce the restrictions set forth in
this Section 11.

 

12. WEBSITE RESTRICTIONS: SWEEPSTAKES COMPLIANCE. WPTE represents, warrants and
covenants that:

 

a.       WPTE shall operate the Website in compliance with all applicable
sweepstakes and anti-lottery laws in each jurisdiction in which it does
business.  WPTE shall at all times offer a free alternative method of entry (an
“AMOE”) that is of “equal dignity” (as such term is commonly understood in the
sweepstakes industry) with the subscription method of entry for
each tournament that is available on the Website.    The AMOE shall be clearly
and conspicuously disclosed on the Website.  In addition to being eligible to
enter tournaments, members of the Website who pay the subscription fee will be
offered member benefits in the form of a package of bona fide products or
services that are comparable to or more favorable for the members than the
member benefits offered on the Effective Date of this Agreement. WPTE will not
market or otherwise attempt to convert AMOE players into members of the
Website.  For avoidance of doubt, FSN shall have no involvement in, or
responsibility for, the operation of the Website, the implementation of the
AMOE or the administration of any tournaments.

 

b.       Without limiting any other right reserved for FSN under this
Agreement, in the event WPTE breaches any of the representations, warranties,
covenants or obligations under this Section 12, FSN may immediately suspend its
obligations pursuant to this Agreement, and if WPTE fails to cure such breach
within fifteen (15) days of receiving written notice then FSN shall have the
right to immediately terminate this Agreement upon notice to WPTE. In the event
WPTE breaches this Section 12 twice within any twelve (12) month period, FSN
shall have the right to immediately terminate this Agreement upon notice to
WPTE.

 

 

 



 8 

 

 

13. REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

a.       WPTE represents, warrants and covenants to FSN that (i) WPTE has the
full power and authority to make and perform the Agreement and WPTE will perform
its duties hereunder in compliance with all terms and conditions herewith; (ii)
the making or performance of the Agreement does not violate any agreement
between WPTE and any third party; (iii) the rights FSN has acquired, and its use
of those rights, will not infringe on or violate any copyright, trademark, right
of privacy, publicity or other literary or dramatic or any other right of any
third party; (iv) WPTE will do nothing to interfere with or impair FSN’s rights
in the Agreement; (v) WPTE shall operate the Website in compliance with all
applicable laws and regulations in each jurisdiction in which it does business;
(vi) the Events will be sanctioned by any applicable organizations and
authorities having jurisdiction over such Events, and the Events will be
conducted according to all applicable rules and regulations of such
organizations and authorities; and (vii) WPTE (directly or through a third
party, if applicable) has or will enter into agreements with each Participant
(“Participant Agreements”) binding such Participant to all applicable terms of
this Agreement, and making FSN express third party beneficiaries to the
Participant Agreements in connection with the Programs. Additionally, WPTE
represents, warrants and covenants to FSN that it has obtained, or will obtain,
any and all necessary rights, clearances, permissions and local permits in
connection with the Sites and the Events for FSN to exercise its rights and
perform its obligations hereunder including but not limited to: (1) payment of
any and all necessary fees to any entity involved in the organization of the
Events; and (2) obtaining any and all rights, clearances and permissions
necessary to use in the Programs all names, likenesses, trademarks, service
marks or other intellectual property of the Sites, the Events and all entities
related thereto. WPTE will provide to FSN upon request any documents that
confirm WPTE has obtained the necessary rights to perform the Agreement.

 

b.       Related Party Transaction. If WPTE acquires or plans to acquire an
interest in UBT then WPTE shall not agree to any increase in fees payable to, or
costs recoverable by UBT, either cumulatively or in any category (e.g., club
member benefits, compliance, banking, finance, revenue share) other than costs
which pass through directly to members (e.g., prize pool) without full
disclosure to FSN and FSN’s prior written approval. If WPTE acquires a
controlling interest or majority of the equity in the operator of a Skin created
on or after the Effective Date, then such Skin shall be deemed to be included
within the “Website” for purposes of calculating the Fee. If WPTE acquires a
controlling interest or majority of the equity in the operator of a Skin created
prior to the Effective Date, then the Gross Skin Revenue payments payable by
such Skin to WPTE not shall not be reduced below the payments required as of the
Effective Date.

 

c.       FSN represents, warrants and covenants to WPTE that (i) FSN has the
full power and authority to make and perform the Agreement and FSN will perform
its duties hereunder in compliance with all terms and conditions herewith; (ii)
the making or performance of the Agreement does not violate any agreement
between FSN and any third party; and (iii) FSN will do nothing to interfere with
or impair WPTE’s rights in the Agreement. FSN will provide to WPTE upon request
any documents that confirm FSN has obtained the necessary rights to perform the
Agreement.

 

14. INDEMNIFICATION.

 

a.       WPTE shall at all times indemnify, defend and hold harmless FSN, its
partners and all affiliated companies thereof and their respective officers,
directors, partners, shareholders, employees, agents and representatives from
and against any claim, demand, liability or judgment, including reasonable
attorneys’ fees and court costs (i) arising out of any breach by WPTE of any
representation, warranty or other obligation or provision hereof including, (ii)
any distribution, licensing or sub-licensing of the Programs by WPTE except to
the extent covered by FSN’s indemnification obligations, (iii) any material
added by WPTE to the Programs unless requested by, or for the benefit of, FSN,
or (iv) arising out of the operation or promotion of the Website or any Skin
including, without limitation, WPTE’s commercial inventory promoting the Website
or any Skin. This indemnity shall survive termination of the Agreement.

 

b.       FSN shall at all times indemnify, defend and hold harmless WPTE, its
partners and all affiliated companies thereof and their respective officers,
directors, partners, shareholders, employees, agents and representatives from
and against any claim, demand, liability or judgment, including reasonable
attorneys’ fees and court costs, arising out of (i) any breach by FSN of any
representation, warranty or other obligation or provision hereof including the
distribution, licensing or sub-licensing of the Programs by FSN in violation of
this Agreement or (ii) any material added by FSN to the Programs unless
requested by, or for the benefit of, WPTE. This indemnity shall survive
termination of the Agreement.

 

 

 



 9 

 

 

c.        A Party seeking indemnification will give the indemnifying Party
prompt notice of any claim or litigation to which indemnity may apply. Failure
to give such prompt notice will relieve the indemnifying Party of its
indemnification obligations to the extent that such failure has prejudiced the
indemnifying Party’s defense of such claim or litigation. The indemnifying Party
has the right to assume and fully control the defense of any potentially
indemnified claim or litigation and the indemnified Party will cooperate fully
(at the cost of the indemnifying Party) in any defense and in the settlement of
such claim or litigation.

 

15. INSURANCE.

 

a.       Subject to the laws applicable to the Site of the applicable Event,
WPTE represents, warrants and covenants that it, the third party retained by
WPTE to conduct the Event, if applicable, and/or the applicable Site, as
appropriate, has, or will secure at least five (5) days prior to each Event:

 

i.Workers compensation (or the appropriate equivalent in the applicable
jurisdiction) coverage for all persons it or the applicable Site employs in
connection with such Event and the Program applicable to such Event that
suffices under the laws of the jurisdiction in which those persons render
services; and

 

ii.General comprehensive liability insurance covering the applicable Site,
including bodily injury and property damage, having a combined single limit of
at least $1,000,000 for injuries to any one person and a limit of at least
$2,000,000 in the aggregate with a $9,000,000 umbrella policy for injuries to
any number of persons arising out of the same accident.

 

b.       All FSN required insurance will (i) be on an “occurrence” form, (ii) be
issued by reputable insurers rated A or better by A.M. Best and Co., (iii) name
Fox Entertainment Group, FSN, their parents, divisions, subsidiaries, affiliated
companies, officers, directors, and employees as additional insured, (iv) be
primary and not excess of or contributory to any other insurance provided for
the benefit of or by FSN, and (v) provide that at least thirty (30) days advance
written notice of any cancellations, non-renewal or other material change in the
policy will be accorded FSN. WPTE will not make any revision, modification or
cancellation of any such policy that may affect FSN’s rights without FSN’s prior
written consent. Notices regarding insurance shall be sent to 10201 West Pico
Blvd., Building 103, Los Angeles, California 90035, Attn: Vice President,
Business & Legal Affairs, with a required copy to Fox Entertainment Group, Inc.,
Attn: Risk Management (FAB/120), P.O. Box 900, Beverly Hills, CA 90213 (fax:
310-369-2177). WPTE will deliver to FSN satisfactory evidence of such insurance
at least five (5) days prior to the applicable Event.

 

c.       FSN represents, warrants and covenants that it has, or will secure at
least five (5) days prior to the initial telecast of each Program, and will
maintain for at least three (3) years following the initial telecast of such
Program, standard errors and omissions insurance (also known as media or
broadcasters' liability insurance) covering such Program. Such insurance must
have limits for damages and legal defense costs and fees of at least
$5,000,000.00 for any single party's claim arising out of a single occurrence
and $5,000,000.00 for all claims arising out of a single occurrence.

 

16.       INDEPENDENT CONTRACTORS. Neither Party has the authority to bind the
other Party to any agreement or other obligations, and will not attempt to do
so. Nothing in this Agreement creates any partnership, joint venture or agency
relationship between WPTE and FSN. Each Party is fully responsible for all
persons and entities it employs or retains.

 

17.       FINANCIAL DISCLOSURE. WPTE shall conform with 47 U.S.C.S. § 507 and 47
U.S.C.S. § 317 concerning broadcast matter and required disclosures, insofar as
that section applies to persons furnishing material for television broadcasting.
WPTE hereby certifies and agrees that it has no knowledge of any information
relating to any Program that is required to be disclosed under § 507 or § 317,
that it will promptly disclose to FSN any such information of which it hereafter
acquires knowledge and that it will not, without FSN’s prior written approval,
include in any Program any matter for which any money, service, or other
valuable consideration (as such terms are used in § 507 or § 317) is directly or
indirectly paid or promised by a third party, or accepted from or charged to a
third party.

 

18.       FORCE MAJEURE. If an Event is postponed or canceled, or the production
or distribution of a Program in accordance with this Agreement is materially
delayed, prevented or canceled, due to any act of God, fire, earthquake, flood,
epidemic, inevitable accident, embargo, war, terrorism, strike or other labor
dispute, fire, riot or civil commotion, government action or decree, including
without limitation, action of any legally constituted authority, any judicial or
executive order, or failure or delay of any transportation agency, inclement
weather, failure of technical production or television equipment, or for any
other reason beyond the control of WPTE or FSN, as applicable (a “Force Majeure
Event”), then: (i) FSN and WPTE may determine the steps, if any, to be taken by
the Parties to minimize the loss caused by such Force Majeure Event; and (ii)
either Party may suspend the production, promotion and distribution obligations
set forth in this Agreement and extend the Test Period, if applicable, while
such Force Majeure Event continues and thereafter until normal business
operations or the production or distribution of the Programs are resumed.

 

 

 



 10 

 

 

19.       Termination.

 

a.Either Party may terminate this Agreement upon written notice to the other
Party if:

 

i.the other Party breaches any material term or condition of this Agreement
(except a breach by WPTE of Section 11 or Section 12 in which case FSN’s
termination rights shall be as set forth in such Section) and fails to correct
or cure such breach within twenty (20) business days following written notice
specifying such breach or if correction or cure is not reasonably possible
within such period, the breaching Party receiving such notice has begun, and at
all times diligently continues, to correct or cure such breach;

 

ii.the other Party applies for or consents to the appointment of a receiver,
trustee or liquidator for substantially all of its assets, or such a receiver,
trustee or liquidator is appointed for the other Party;

 

iii.the other Party has filed against it an involuntary petition for bankruptcy
that has not been dismissed within sixty (60) days thereof; or

 

iv.the other Party files a voluntary petition for bankruptcy or a petition or
answer seeking reorganization, becomes or is insolvent or bankrupt, admits in
writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors.

 

b.       In addition to the foregoing, WPTE may terminate this Agreement:

 

i.Upon written notice to FSN sent within forty-five (45) days of the end of any
six (6) month period during the Regular Term, if during each of such six (6)
consecutive months the Net Revenue for each such month was less than One Hundred
Twenty Thousand Dollars ($120,000); provided, however, WPTE shall continue to
pay FSN twenty-five percent (25%) of Net Revenues for five (5) years following
such termination subject to the reduction of expenses of the nature described in
Section 10. If WPTE determines to terminate this Agreement pursuant to this
Section 19(b)(i) then FSN shall be allowed to continue with any previously
scheduled airings of the Programs unless either Party determines, in good faith,
that such airings are deemed or are threatened to be deemed to be illegal under
any United States municipal, state and/or federal law and/or regulation.

 

ii.Upon written notice to FSN if WPTE discontinues operation of the Website and
its online paid subscription membership business; provided, however, WPTE shall
pay FSN the Fee with respect to all operations of the Website prior to its
complete shutdown and, if, in the twenty-four (24) months following such
termination, WPTE operates, directly or through a third party, what would be a
Competitive Site were the Website still in operation then FSN shall be entitled
to the Fee with respect to such business (or, to the extent the Fee calculation
is inapplicable to such business, forty-five percent (45%) of the revenue
generated by such business actually received by WPTE subject to reduction for
the expenses described in Section 10). This provision shall not prevent WPTE
from replacing UBT with a different fulfillment provider. If WPTE determines to
terminate this Agreement pursuant to this Section 19(b)(ii) then WPTE shall
provide FSN with as much advance notice as possible and FSN shall be allowed to
continue with any previously scheduled airings of the Programs unless either
Party determines, in good faith, that such airings are deemed or are threatened
to be deemed to be illegal under any United States municipal, state and/or
federal law and/or regulation.

 

iii.In the event that WPTE’s Board of Directors reasonably determines in good
faith upon advice of outside counsel that (a) one or more provisions of this
Agreement related to WPTE’s relationship with FSN, (b) an affiliation with FSN,
or (c) individuals employed by FSN (each, a “Defect”) materially increases the
jeopardy that WPTE or Lakes Entertainment, Inc. will lose a material gaming
regulatory license or permit held or applied for and such Defect remains uncured
for ninety (90) days after FSN’s receipt of written notice of such Defect.

 

c.        In addition to the foregoing and FSN’s termination rights set forth in
Sections 11 and 12, FSN may terminate this Agreement:

 

i.Upon thirty (30) days prior written notice to WPTE; or

 

ii.Upon five (5) days prior written notice to WPTE if at any time during the
Term, the provisions of this Agreement or the performance of any of the Parties
hereunder conflict with FSN’s internal policies, as such policies may be revised
from time to time as determined by FSN in its sole discretion.

 

 

 



 11 

 



If FSN terminates the Agreement pursuant to Section 19(c)(i) or (ii) then upon
termination (A) FSN shall immediately cease to telecast the Programs, (B) WPTE
shall retain all rights to the Programs, provided, however, FSN shall remove all
FSN-related references from the Programs, if any, and WPTE shall only distribute
such “cleaned” versions of the Programs, (C) the exclusivity restrictions set
forth in Section 9(a) shall remain in effect for two (2) years following the
date of termination, and (D) WPTE shall no longer be required to pay the Fee.

 

d.       Termination of this Agreement shall not relieve WPTE from any payment
obligations accrued prior to the effective date of such termination.

 

20.       REMEDIES. Except as specifically set forth herein (e.g., Section
11(d)), if either Party breaches any provision of the Agreement, the damage, if
any, caused to the other thereby will not be irreparable or otherwise sufficient
to entitle a Party to injunctive or other equitable relief. A Party’s rights and
remedies in any such event shall be strictly limited to the rights set forth in
this Agreement and the right, if any, to recover monetary damages in an action
at law.

 

21.        CONFIDENTIALITY. FSN and WPTE will keep the existence and terms of
this Agreement strictly confidential, and will not disclose the existence or
substance of such terms to any entity other than the partners, shareholders,
members, officers, directors, attorneys, insurance agents, employees having a
need to know, and accountants of the Parties hereto without the prior written
consent of the other Party, except to the extent necessary to perform the
obligations of the Parties set forth herein and in the following situations (and
with the earliest possible prior written notice to the other Party): (a) to
comply with governmental rule, regulation (including any applicable reporting
requirements of the Securities and Exchange Commission) or law or with a valid
court order, in each case with confidential treatment requested and such
disclosure shall be limited to such information and such portions of the
Agreement that the disclosing Party is advised by counsel as legally required to
be disclosed; (b) to comply with its normal reporting or review procedure of its
parent company or other owners, or its auditors or its attorneys; (c) to enforce
its rights under this Agreement; and (d) to prospective purchasers of a material
portion of its assets or beneficial ownership interests, with confidential
treatment required. Notwithstanding the foregoing, FSN and WPTE may release one
or more press statements regarding this Agreement with the other Party’s prior
written consent (such consent not to be unreasonably withheld).

 

22.       Non-Union. WPTE acknowledges that the Programs are non-union
productions and that FSN is not a party to, and has no present intention of
becoming a party to, any guild, collective bargaining or similar agreement that
might apply to the production of the Programs.

 

23.       MISCELLANEOUS.

 

a.       Notices. All notices from either Party to the other must be given in
writing and sent by registered or certified mail (postage prepaid and return
receipt requested), by hand or messenger delivery, by overnight delivery
service, by facsimile with receipt confirmed, to the respective addresses of
WPTE and FSN listed in the Agreement. FSN’s notice shall provide duplicate
notice to the attention of: Vice President, Business and Legal Affairs, c/o Fox
Cable Networks, Building 103, 10201 West Pico Boulevard, Los Angeles, California
90035. WPTE’s notice shall provide duplicate notice to the attention of General
Counsel, WPT Enterprises, Inc., 5700 Wilshire Boulevard, Suite 350, Los Angeles,
California 90036. Any notice or report delivered in accordance with this Section
will be deemed given on the date actually delivered; provided that any notice or
report deemed given or due on a Saturday, Sunday or legal holiday will be deemed
given or due on the next business day. If any notice or report is delivered to
any Party in a manner which does not comply with this Section, such notice or
report will be deemed delivered on the date, if any, such notice or report is
received by the other Party.

 

b.       Severability. In the event that any provision of the Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, the Agreement shall continue in full force and effect without said
provision; provided that no such severance shall be effective if it materially
changes the economic benefit of the Agreement to either Party.

 

c.       Governing Law. Irrespective of the place of execution or performance,
this Agreement is to be governed by and construed in accordance with the laws of
the State of California applicable to contracts entered into and to be fully
performed therein. Any court of competent jurisdiction sitting within the State
of California, Los Angeles County, will be the exclusive jurisdiction and venue
for any dispute arising out of or relating to the Agreement. The Parties
irrevocably consent to the exclusive jurisdiction and venue of any such court,
and waive any argument that such venue is not appropriate or convenient.

 

 

 



 12 

 

 

d.       Assignments. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by any Party without the prior written
consent of the other Party; except that FSN may, without such consent, assign
all such rights and obligations to its parent company, or any affiliate or
subsidiary of FSN or in which the parent company has an ownership interest and
either Party may assign all of its rights and obligations to another entity in
connection with a merger, reorganization or sale of all or substantially all of
the assets of such Party.

 

e.       Survival. The provisions of the Agreement which by their nature would
ordinarily be expected to survive termination of the Agreement (including
without limitation all indemnity, representations and warranties, payment and
confidentiality terms hereof) shall survive the execution, delivery, suspension
or termination of the Agreement or any provision hereof.

 

f.       Entire Agreement; Waiver; Amendments. This Agreement and any exhibits
and schedules attached hereto, contains the full and complete understanding
between the Parties hereto regarding the subject matter hereof and supersedes
and abrogates all prior agreements and understandings, whether written or oral,
pertaining thereto and cannot be modified except by a written instrument signed
by each Party hereto. No waiver of any term or condition of the Agreement shall
be construed as a waiver of any other term or condition; nor shall any waiver of
any default under the Agreement be construed as a waiver of any other default.

 

g.       Construction. The Parties have participated jointly in the negotiation
and drafting of the Agreement. In the event an ambiguity or question of intent
or interpretation arises, the Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
the Agreement.

 

h.       Counterparts; Facsimile. This Agreement may be signed and accepted in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered by facsimile and facsimile signatures shall be treated as original
signatures for all applicable purposes.

 

i.       No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Parties hereto and their
permitted successors and assigns, and only in accordance with the express terms
of the Agreement.

 

 

 



 13 

 

 

IN WITNESS WHEREOF, WPTE and FSN hereto have caused this Agreement to be
executed by their duly authorized representatives on the dates indicated below.

 

AGREED & ACcEptED BY: AGREED & ACcEptED BY:     WPT ENTERPRISES, INC. NATIONAL
SPORTS PROGRAMMING             Signature:_______________ Signature:
_________________     Name:   Adam Pliska Name: ____________________     Title:
  General Counsel Title: _____________________

 

 

 

 

 

 

 

 

 



 14 

 

